Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 26-33,and 35-38 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Opie US2005/0021134.

Regarding claim 26, Opie discloses a method for inhibiting blood platelet adhesion to a biomaterial surface (“a mechanical device for implantation into a patient’s body is designed or modified to be electrically charged to prevent (inhibit) coagulation on the device” [Abstract]) , the method comprising: promoting conformationally modified fibrinogen at the biomaterial surface[0004].
Regarding claim 27,Opie discloses  wherein the biomaterial surface is a portion of a medical device ( “a mechanical device that is implantable in the body” [0015]).
Regarding claim 28,Opie discloses  wherein the medical device is a heart valve (mechanical heart valve [0015]).
Regarding claim 29, Opie discloses exposing the biomaterial surface to therapeutic energy in the presence of a proteinaceous fluid (red blood cell)[0016].
Regarding claim 30,Opie discloses wherein the therapeutic electrical energy exposure is effected through direct electrical contact between an energy source and the biomaterial surface [0021-0022].
Regarding claims 31-32,Opie inherently discloses the biomaterial surface has an electrical resistivity of less than about 5 ohms since the material is pyrolytic carbon[0029][MPEP2112.01].
Regarding claim 35, Opie discloses wherein the biomaterial surface is provided as part of an object for implantation within a human body ([0015]), and further wherein the step of exposing is performed prior to implantation of the object within a human body([0015-0016]).
Regarding claim 36,Opie disclose wherein the step of promoting includes: (a) exposing a quantity of a proteinaceous fluid to therapeutic electrical energy[0016,0021-022]; and
(b) subsequent to step (a), depositing conformationally modified fibrinogen from the
quantity of proteinaceous fluid on the biomaterial surface [0004].
Regarding claims 33 and 37, Opie discloses wherein the proteinaceous fluid is blood[0016-0017,0020-0021].
Regarding claim 38, Opie discloses wherein the biomaterial surface is provided as part of an object for implantation within a human body[0015], and further wherein the steps of exposing and depositing are performed prior to implantation of the object within a human body([0015-0016]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 34 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Opie US2005/0021134 as applied to claim 29,36 above, and further in view of Richardson-Burns et al. (US2011/0087315, hereinafter “Richardson-Burns”).

Regarding claims 34 and 39,Opie discloses substantially the invention as claimed but failed to disclose that the therapeutic energy has a current density of at least 0.1 mA/cm2. Richardson-Burns discloses bioelectrodes having  enhanced biocompatible and biomimetric features [abstract]. Richardson-Burns discloses current is applied to the working electrode for about 1 to about 120 minutes at a current density of 0.01-1mA/cm2 [0213]. Richardson-Burns discloses that for many electrodes 30 minutes of deposition at a current density of 0.1mA/cm2. Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modify Opie to have a therapeutic energy has a current density of at least 0.1 mA/cm2 in view of Richardson-Burns teachings  in order to provide therapy.


Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Opie US2005/0021134 as applied to claim 26 above, and further in view of Dubrow et al US2006/0204738.
Regarding claim 40, Opie discloses failed to disclose a higher concentration of beta fibrinogen as compared to a concentration of alpha fibrinogen and a concentration of gamma fibrinogen. However, Dubrow discloses a higher concentration of beta fibrinogen as compared to a concentration of alpha fibrinogen and a concentration of gamma
fibrinogen[0136,0184,0351]. Thus, it would have been obvious to one of ordinary
skills in the art by the time the invention was made to modify Opie in view of
Sawyer and Wu with the teachings of Dubrow as such is well known in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sawyer US 4,038,702 discloses electrochemical and chemical methods for production o non thrombogenic metal heart valve[title].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/RD/
Examiner
Art Unit 3792